On Application for Rehearing.
PER CURIAM.
The court in its original opinion was in error in referring to the letter of July 26, 1918, as the letter which defendant company had addressed and mailed to the insured, at Mooringsport, La., his post office address, notifying him of the maturity of the premium note for the sum of $20.69, due September 25, 1918. The letter in question is not in the transcript; but it is admitted that, “before said note matured, it notified said Dr. W. B. Boring by letter addressed to him at Mooringsport, La., his post office address, of the maturity of said note.”
This notification is not a compliance with Act 68 of 1906, as it is not pretended that it was given “at least fifteen and not more than forty-five days prior to the day when the same is payable.”
Said notification is also deficient in omitting to state, as required by the statute, that—
“Unless such premium, interest, installment or portion thereof, then due, shall be paid to the corporation * * * by or before the day it falls due, the policy and all payments thereon will become forfeited and void except as to the right to a surrender value, extended insurance, or paid-up policy.”
Act 68 of 1906 is founded in a wise public policy; it prohibits the forfeiture of policies by life insurance companies for default in payment of any premium, interest, or installment, or any portion thereof, unless the statutory notice has been mailed to the policy holder, at his last-known post office address in this state.
The application for rehearing is, therefore, refused.
O’NIELL, O. J., and OVERTON and ST. PAUL, JJ., dissenting.